Order entered June 3, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01596-CV

                   IN THE ESTATE OF MARIE MERKEL, DECEASED

                          On Appeal from the Probate Court No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. PR-05-00375-3

                                           ORDER
       We GRANT appellant’s June 2, 2015 motion for an extension of time to file a reply

brief. Appellant shall file a reply brief by JUNE 23, 2015.


                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE